DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 Response to Amendment
The Amendment filed February 28, 2022 has been entered. Claims 1 and 4 – 6 are pending in the application with claims 2 and 3 being cancelled. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed December 3, 2021. 
The newly submitted drawings have not overcome the drawing objections set forth in the last Final Action mailed December 3, 2021. They still look the same as those previously submitted on 05/31/2019.
Drawings
The drawings are objected to because of the following informality. The drawings provided are of the poor reproduction quality {see 37 CFR 1.84 (I: character of lines, numbers and letters)}.  For instance, in fig. 3A, it is hard to decipher as where the lines corresponding to numerals “39” and “G” ends on right side. Also, the lines belonging to .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 4 – 6 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, lines 19-20: “motor housing portion” should read --motor housing--.
Claims 4 – 6 are objected to for being dependent on claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawellek et al. (US 2018/0238348 – herein after Pawellek).
In reference to claim 1, Pawellek discloses an electric pump (figs. 1-3), comprising:
a motor (2); 
an impeller (20) rotated by the motor; 
a motor housing (27) that houses the motor; 
an impeller housing (defined by shaded portion in 31 and 33; in view of the applicant’s filed specification, this housing is broadly interpreted to be a housing that is defined by two wall portions) that houses the impeller (20) and is positioned at one side (right side in view of fig. 1) with respect to the motor housing (27) in a rotation axis of the motor (axis being in a horizontal direction in view of fig. 1); 
an introduction pipe (defined by 33) that introduces a fluid into the impeller housing and is positioned at the one side with respect to the motor housing (right side in view of fig. 1) [wherein fig. A below “rectangular box” under shaded wall portion “p” of the introduction pipe 33 shows a region through which the fluid is introduced]; 
a discharge pipe (12) that discharges the fluid from the impeller housing; 
a printed circuit board (3, in fig. 3) electrically connected to a coil (see ¶55) of the motor and positioned at the one side with respect to the motor housing (right side in view of fig. 1); and 
a surrounding wall (outer circumferential wall of individual elements constituting a surrounding wall as a whole for the pump; i.e. a+b+c+d = surrounding wall, wherein “a”, “b”, “c”, “d” is an outer circumferential wall of “29, “1”, “31” and “30” respectively) that is positioned radially outward about the rotation axis from the impeller housing and surrounds the impeller housing (as seen in fig. A below: the asserted surrounding wall is located in claimed manner and part/portion of the asserted surrounding wall surrounds the impeller housing), wherein:
the printed circuit board (3) and the coil (¶55) are electrically connected to each other via a conductive member (bus rail 35 itself or supply lines within the bus rail 55, see ¶55),
at least a first part (a portion) of the conductive member (35, in view of fig. 1) is positioned radially outward about the rotation axis from the impeller housing {arrow “a” being the direction} [see fig. A below: asserted “first part”, i.e., a “first” portion of 35, is positioned in claimed manner],
the conductive member is partially buried in the motor housing (see fig. A below: circled portion of “35” is buried in the motor housing 27),
the conductive member is provided so as not to be exposed to an outside (surrounding environment around the pump) radially outward about the rotation 
the impeller housing (defined by shaded portion in 31 and 33; see fig. A below) is positioned between the printed circuit board (3) and the motor housing [as seen in fig. 1: shaded portion in 31 (defining partly the impeller housing) is between pcb “3” and motor housing “27”],
the introduction pipe and the impeller housing are integrally formed with each other as a one-piece unitary structure (as seen in fig. A below: shaded portions of 31 and 33 are formed in claimed manner),
at least a second part (another portion) of the conductive member (35) is positioned radially inward about the rotation axis from the surrounding wall (see fig. A below which shows enlarged view of left side of conductive member 35: “circled” portion is another portion, i.e. a “second” portion of 35, that is positioned radially inward about the rotation axis from the asserted surrounding wall a+b+c+d),
wherein the surrounding wall (a+b+c+d) surrounds the printed circuit board (3) {as seen in fig. A below},
the printed circuit board (3) is provided with a connector to which the conductive member (35) is attached [see ¶65: connector is/are element(s) or portion in printed circuit board 3 that receives the pins/contacts (seen in fig. 4 and fig. 6) of conductive member 35],
a protruding wall (see fig. B below) protrudes outwardly from the surrounding wall (the asserted protruding wall protrudes in claimed manner from part of the asserted surrounding wall a+b+c+d),
the connector faces the protruding wall (in view of figs. 3-5; for instance in view of fig. 3, the asserted connector is on the left side of pcb 3; the left side of pcb 3 faces the asserted protruding wall in fig. B below, thus the asserted connector also faces the asserted protruding wall), and
the conductive member (35) partially extends along the protruding wall (in view of fig. B below: portion of the conductive member extends in the claimed manner).

    PNG
    media_image1.png
    960
    722
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Pawellek to show claim interpretation.

    PNG
    media_image2.png
    818
    871
    media_image2.png
    Greyscale

Fig. B: Edited fig. 4 of Pawellek to show claim interpretation.
In reference to claim 5, Pawellek discloses the electric pump, wherein: an inner space (space defined by inner circumferential wall of the shaded wall portion of 31 in fig. A above) of the impeller housing houses (partially) the impeller (20), and a semi-diameter of the inner space is changed in a circumferential direction about the rotation axis (as seen in fig. A above: the shaded wall portion of 31 has steps, thus the radius or semi-diameter of the inner space changes in claimed manner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pawellek in view of Fujii et al. (US 2008/0080975 – herein after Fujii).
Pawellek teaches the electric pump, wherein (see fig. A above) the introduction pipe (defined by 33) is substantially perpendicular with the discharge pipe (12).
Pawellek remains silent on the electric pump, wherein the introduction pipe is substantially parallel with the discharge pipe.
However, Fujii teaches the electric pump, wherein the introduction pipe (211/211a) is substantially parallel with the discharge pipe (212/212a).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to arrange the discharge pipe in the pump of Pawellek in parallel relationship with the introduction pipe as taught by Fujii since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pawellek in view of Kobayashi et al. (US 2013/0149134 – herein after Kobayashi).
Pawellek teaches the electric pump, wherein a board chamber (space in which control circuit or circuit board 3, seen in fig. 3, is present) is defined in part by the impeller housing (shaded portion in 31 and 33).
Pawellek remains silent on a potting resin is filled within a board chamber and cured together with the printed circuit board.
However, Kobayashi teaches a fan, wherein (see ¶32, lines 12-15) a potting resin (121, fig. 3) is filled within a board chamber and is cured together with the printed circuit board (34). 
In Pawellek, there is a possibility that the fluid entering through inlet may leak into the board chamber if the seal (shown in fig. A above) deteriorates. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to fill the board chamber of Pawellek with a potting resin as taught by Kobayashi for the purpose of preventing the contact of the fluid with the circuit board, as recognized by Kobayashi (see ¶32, lines 12-15). 
Response to Arguments
Applicant’s arguments, dated 02/28/2022, with respect to the prior art rejections of claim 1 have been considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746